205 Kan. 456 (1970)
469 P.2d 349
In the matter of the Complaint made against DAVIS S. CARSON by by the State Board of Law Examiners.
Bar Docket No. 4231
Supreme Court of Kansas.
May 9, 1970.

ORDER OF CENSURE
WHEREAS, in a proceeding conducted by the State Board of Law Examiners to inquire into a complaint of alleged professional misconduct by DAVIS S. CARSON, of Wichita, and,
WHEREAS, following a full hearing as to such complaint the State Board of Law Examiners found that said DAVIS S. CARSON, was guilty of "negligence and inattention to his client's cause," and,
WHEREAS, the State Board of Law Examiners has made a written recommendation to this court that said DAVIS S. CARSON be disciplined by Public Censure as provided by Rule No. 205 (m) (2), (203 Kan. LV), and,
WHEREAS, the said DAVIS S. CARSON, pursuant to subdivision (n) of Rule No. 205, above, has, through his counsel, in writing elected to accept such recommended discipline and to pay the costs of the proceeding, and,
WHEREAS, upon consideration of the record and being fully advised in the premises, the court accepts the recommendation of the State Board of Law Examiners and the written acceptance thereof.
It is, therefore, by the court considered, ordered and adjudged that the said DAVIS S. CARSON be, and he is hereby Censured by this court and that he pay the costs of the proceeding.
It is further ordered that this Order of Censure be published in the official Kansas Reports.
By order of the court, dated this 9th day of May, 1970.